Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-3, 6-7, 10, 23-25, 28, 30-31, 34-35, 38-39, 41, 52-53 and 58-59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Publication No US 2019/0159108 (Provisional application 62/523,799) to Lee et al. (hereinafter Lee).

As to claims 1, 23 and 24, Lee discloses a method comprising:
receiving, by a user device, a non-access stratum message that comprises one or more operator specific access category filters, wherein each of the one or more operator specific access category filters is associated with an operator-specific access category and a precedence value and includes a slice/service 
 	detecting, by the user device, a network slice associated with an access attempt by the user device to access a wireless network (Lee; Provisional application; pages 23-24; Section 3);
determining, by the user device, an access category based on the detected network slice and the one or more access category filters (Lee; Provisional application; pages 23-24; Section 3; Pages 20-22); and
 	making, by the user device, a barring decision for the access attempt based on the determined access category (Lee; Provisional application; pages 23-24; Section 3 discloses the UE operation to check access barring based on network slice group);

 	As to claims 2 and 30, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses wherein the making a barring decision comprises:
 		making, by the user device based on the determined access category, a decision that the access attempt is not barred (Lee; Provisional application; pages 22-26; Section 3); and
 	the method further comprising performing, by the user device based on the decision, the detected access attempt to the wireless network (Lee; Provisional application; pages 22-26; Section 3). 

	As to claims 3 and 31, the rejection of claim 2 as listed above is incorporated herein. In addition Lee discloses wherein the performing the detected access attempt comprises:
 	sending, by the user device, a radio resource control (RRC) connection request message to request a connection to the wireless network (Lee; Provisional application; pages 22-26; Section 3 discloses RRC signaling)

		As to claims 6 and 34, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses further comprising:
	receiving, by the user device, a barring configuration that indicates a set of barring parameters for one or more of the access categories (Lee; Provisional application; pages 22-26; Section 3); and
		wherein the making the barring decision for the access attempt includes making, by the user device, a barring decision for the access attempt based on the barring configuration and the access category for the access attempt (Lee; Provisional application; pages 22-26; Section 3).

 		As to claims 7 and 39, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses wherein the network slice associated with the access attempt is identified by one or more of the following:
 		a slice/service type (SST) (Lee; Provisional application; Page 20 section 1.2.15.15.2 discloses SST and SD) ; and
 		a slice/service type (SST) and slice differentiator (SD) (Lee; Provisional application; Page 20 section 1.2.15.15.2 discloses SST and SD).
 	 	 

As to claims 10 and 41, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses further comprising:
 		receiving a compensation parameter for a user device in Inactive mode (Lee; Provisional application; pages 2 and 29-31 discloses UE is receiving information in idle mode (=inactive mode)) ;
 		determining, by the user device, that the user device is in Inactive mode (Lee; Provisional application; pages 2 and 29-31 discloses UE is receiving information in idle mode (=inactive mode)) ; and
 		wherein the making a barring decision comprises:
 		applying, by the user device, the compensation parameter to the making a barring decision for the user device to adjust a barring rate of the access attempt of the user device that is in Inactive mode (Lee; Provisional application; pages 2 and 29-31 discloses UE is receiving information in idle mode (=inactive mode))

 		As to claims 25 and 35, the rejection of claim 6 as listed above is incorporated herein. In addition Lee discloses wherein said barring configuration indicates whether a particular access category should be barred with a certain barring factor and barring timer, and wherein said making a barring decision for the access attempt based on the barring configuration and the access category for the access attempt comprises, when said barring configuration indicates that the determined access category should be barred with a certain barring factor and barring time (Lee; Provisional application; pages 22-26; Section 3)
 		generating a random number (Lee; Provisional application; pages 22-26; Section 3); and
 		deciding that the access attempt is not barred when the random number is less than the certain barring factor, otherwise deciding that the access attempt is at least temporally barred (Lee; Provisional application; pages 22-26; Section 3).

As to claims 28 and 38, the rejection of claim 6 as listed above is incorporated herein. In addition Lee discloses wherein the barring configuration that indicates a set of barring parameters for one or more of the access categories provides a different prioritization of one or more access attempts based on access categories of the access attempts (Lee; Provisional application; pages 22-26; Section 3)

 		As to claims 52 and 58, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses wherein each operator specific access category of at least one of the one or more operator specific access category filters is further associated with a slice differentiator (Lee; Provisional application; pages 22-26; Section 3).

 		As to claims 53 and 59, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses wherein the non-access stratum message is a 5G system mobility management message (Lee; Provisional application; pages 22-26; Section 3)

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 



3.	Claims 26 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Publication No US 2019/0159108 (Provisional application 62/523,799) to Lee et al. (hereinafter Lee) in view of U.S.  Publication No, US 2018/0109992 to Lee et al. (hereinafter Lee 1)

 		As to claims 26 and 36, Lee discloses barring parameter, but fails to disclose barring parameter is barring rate and barring timer. However, Lee 1 discloses
 		wherein the set of barring parameters includes at least a barring rate and a barring timer (Lee 1; [0114] discloses barring rate and [0045] discloses barring timer).
 		It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining access category. One would be motivated to combine so that UE can make a decision based on the particular parameter. 

4.	Claim(s) 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No US 2019/0159108 (Provisional application 62/523,799) to Lee et al. (hereinafter Lee) in view of Applicant submitted prior art 3GPP R2-1702554 to Ericsson et al.  (hereinafter Ericsson)

 		As to claims 27 and 37, Lee discloses a access category, but fails to discloses barring configuration is slice-specific load information. However, Ericsson discloses
 	 	wherein the barring configuration is based on a network slice-specific load information that indicates a network load for each of one or more network slices (Ericsson; Section 2, scenario 1 and scenario 2). 


5.	Claims 13-15, 17-21, 42-44, 47-51, 54-57 and 60-63 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Applicant submitted prior art 3GPP R2-1702554 to Ericsson et al.  (hereinafter Ericsson) in view of U.S.  Publication No, US 2019/0174536 to Han et al. (hereinafter Han) in view of U.S. Publication No US 2019/0159108 (Provisional application 62/523,799) to Lee et al. (hereinafter Lee).
 
 	As to claims 13, 18, 42 and 48, Ericsson discloses a method comprising:
 	determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories (Ericsson; Fig.1; Section 2, scenario 1 shows and discloses a gNB (=base station) of receiving network slice information. Section 2 also discloses reducing RAN or CN load by applying access barring. Fig.1 also shows base station is sending parameter (i.e Temp ID, Accepted NSSAI) means barring parameter is determined. Proposal 2 discloses a UE receiving broadcasted barring parameter); and
 	sending, by the base station to the user device, the barring configuration to reduce a load on the wireless network (Ericsson; Fig.1; Section 2, scenario 1 shows and discloses a gNB (=base station) of receiving network slice information. Section 2 also discloses reducing RAN or CN load by applying access barring. . Proposal 2 discloses a UE receiving broadcasted barring parameter).
 	Ericsson discloses a base station or RAN determining the load information of network slice, but fails to disclose receiving load of the network slice from a CN. However, HAN discloses 

 	 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining load of network slice by a base station or RAN. One would be motivated to combine the teachings so that base station and RAN can make a decision based on the status of the network slice and thus preventing overloading in the network.
 	 	Ericsson-Han discloses of communication between core network, base station and UE, but fails to disclose a UE receiving access category parameter from a base station. However, Lee discloses
 	 receiving, by a base station from a core network entity within a wireless network, a non- access stratum message that comprises one or more operator specific access category filters, wherein each of the one or more operator specific access category filters is associated with an operator-specific access category and a precedence value and includes a slice/service type (Lee; Provisional application; Pages 21-26 discloses AMF corresponds to core network that sends information to a radio network node or base station which sends information to a UE):

 	sending, by the base station, the non-access stratum message that comprises one or more operator specific access category filters to a user device (Lee; Provisional application; Pages 21-26 discloses AMF corresponds to core network that sends information to a radio network node or base station which sends information to a UE) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of communication 

 		As to claims 14 and 43, the rejection of claim 13 as listed above is incorporated herein. In addition Ericsson-Han-Lee discloses wherein the barring configuration that indicates a set of barring parameters for one or more access categories indicates whether an access attempt with which a network slice is associated is triggered by radio access network (RAN)-level paging (Lee; Provisional application; pages 22-26).
 	 	 
 		As to claims 15 and 44, the rejection of claim 14 as listed above is incorporated herein. In addition Ericsson-Han-Lee discloses wherein the sending comprises sending, by the base station to a user device, the barring configuration, to allow the user device to make a barring decision for an access attempt based on a network slice associated with the access attempt by the user device (Lee; Provisional application; pages 22-26)

 		As to claims 17, 21, 47 and 51, the rejection of claim 13 as listed above is incorporated herein. In addition Ericsson-Han-Lee discloses wherein the one or more network slices are identified by one or more of the following:
 		a slice/service type (SST) (Ericsson; Section 2 Scenario 1 discloses slice and service type. Here Ericsson is applied for the 1st alternative); and
 		a slice/service type (SST) and slice differentiator (SD).

		As to claims 19 and 49, the rejection of claim 18 as listed above is incorporated herein. In addition Ericsson-Han-Lee discloses where the core network entity comprises a first core network entity, 
		network slice-specific load information determined or gathered by the first core network entity (Ericsson; Section 2 Scenario 1 discloses reducing CN (=core network) load by applying access barring. Here Ericsson is applied for the 1st alternative); and
		network slice-specific load information received from a second core network entity .

 		As to claims 20 and 50, the rejection of claim 18 as listed above is incorporated herein. In addition Ericsson-Han-Lee discloses further comprising:
 		sending, by the core network entity to a user device, one or more access category definitions that indicate an access category associated with one or more network slices (Ericsson; Section 2 Scenario 1; Fig.1 shows and discloses CN is sending access category information to the UE through base station)  

 		As to claims 54, 56, 60 and 62, the rejection of claim 13 as listed above is incorporated herein. In addition Lee discloses wherein each operator specific access category of at least one of the one or more operator specific access category filters is further associated with a slice differentiator (Lee; Provisional application; pages 22-26; Section 3).

 		As to claims 55, 57, 61 and 63, the rejection of claim 13 as listed above is incorporated herein. In addition Lee discloses wherein the non-access stratum message is a 5G system mobility management message (Lee; Provisional application; pages 22-26; Section 3)


6.	Claim(s) 16, 29, 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant submitted prior art 3GPP R2-1702554 to Ericsson et al. (hereinafter Ericsson) in view of U.S.  Publication No, US 2019/0174536 to Han et al. (hereinafter Han) in view of U.S. Publication No US 2019/0159108 (Provisional application 62/523,799) to Lee et al. (hereinafter Lee) in view of U.S.  Publication No, US 2018/0109992 to Lee et al. (hereinafter Lee 1)

 	 	As to claims 16 and 45, Ericsson-Han-Lee discloses barring parameter, but fails to disclose barring parameter is barring rate and barring timer. However, Lee 1 discloses
 	 	wherein the set of barring parameters includes at least a barring rate and a barring timer (Lee 1; [0114] discloses barring rate and [0045] discloses barring timer).
 		It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining access category. One would be motivated to combine so that UE can make a decision based on the particular parameter. 

 		As to claims 29 and 46 Ericsson-Han-Lee discloses barring parameter, but fails to disclose access category should be barred with a certain barring factor and barring timer. However, Lee 1 discloses
 		wherein said barring configuration indicates whether a particular access category should be barred with a certain barring factor and barring timer (Lee 1; [0129] The access control related system information may indicate barring information (e.g. barring time and barring factor) per each category). 
 		It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining access category. One would be motivated to combine so that UE can make a decision based on the particular parameter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478